DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 7-8, 10-12, 14 and 18-25, Species (ii) and Species (v) in the reply filed on 05/16/2022 is acknowledged.
Claims 8, 10, 12, 21, 23-24, 26, 28 and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 122 in FIG. 1B and 238C in FIG. 3A. Additionally, paragraph [0080] of the instant applications Specification refers to reference character “238”, however, FIG. 3A does not include reference character “238”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 7, 11 and 22 are objected to because of the following informalities:  
In reference to claim 1, in line 4, after “of” and before “porous”, it is suggested to insert “a”, in order to ensure proper antecedent basis in the claim language.  Appropriate correction is required.
In reference to claim 7, in line 2, after “the” and before “circumferentially-extending”, it is suggested to insert “plurality of” and in line 3 after “the” and before “radially-extending”, insert “plurality of”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 11, in each of lines 2 and 4 after “the” and before “circumferentially-extending”, it is suggested to insert “plurality of” and in each of lines 2-3 and 4-5 after “the” and before “radially-extending”, insert “plurality of”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 22, in line 2 after “one” and before “intermediate”, insert “of the one or more” , in order to ensure consistency in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18-20, 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 14, the limitation “the second cell density” is recited in line 7. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the second cell density” will be interpreted as the varying cell densities of the second zone of cells.
	Regarding dependent claims 18-20, 22 and 25, these claims do not remedy the deficiencies of parent claim 14 noted above, and are rejected for the same rationale.
In reference to claim 18, the limitations “the inner cell density” and “the outer cell density” are recited in lines 1 and 2. There is insufficient antecedent basis for these limitation in the claim. For the purpose of examination, “the inner cell density” will be interpreted as the first cell density and “the outer cell density” will be interpreted as the varying cell densities of the second zone of cells. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 14 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komori et al. (US 2010/0037573) (Komori).
In reference to claims 1-2, 14 and 22, Komori teaches a filter element for a soot filter ([0007]). The filter element is for filtering diesel exhaust particulates, and has a longitudinal axis running parallel to the main direction of flow of the exhaust gas, having a plurality of inlet channels running parallel to the longitudinal axis and a plurality of outlet channels running parallel to the longitudinal axis, the inlet channels starting at an inlet face of the filter element and being closed at an outlet face of the filter element, and the outlet channels being closed at the inlet face and ending at the outlet face ([0008]). 
FIG. 2, provided below, discloses a circular cross section of the filter element 9 including a large number of channels 21, 23 ([0030]). The filter element includes a plurality of intersecting porous walls comprised of a plurality of radially-extending walls and a plurality of circumferentially-extending walls (FIG. 2) (corresponding to a plurality of intersecting porous walls comprised of a plurality of radially-extending walls and a plurality of circumferentially-extending walls). The filter element is made of a ceramic material and has porous walls ([0002]; [0005]) (corresponding to the intersecting porous walls are comprised of porous ceramic material). FIG. 2 further discloses a plurality of circumferential zones of cells (corresponding to the plurality of radially-extending walls and the plurality of circumferentially-extending walls form a plurality of circumferential zones of cells; the plurality of circumferential zones of cells comprises a first zone of cells comprising two or more rings of cells; a second zone of cells comprising two or more rings of cells; the honeycomb body comprises one or more intermediate zones of cells, wherein each intermediate zone of cells comprises one or more rings of cells).

    PNG
    media_image1.png
    485
    919
    media_image1.png
    Greyscale
Komori further teaches the channels situated outside on the filter element have a greater cross-section area than the centrally situated channels; FIG. 2 shows the cross-section area of the cells varies across the cross section of the filter element, increasing in cross-section area from a center of the cross section of the filter element sequentially from one ring of cells to the adjacent ring of cells (corresponding to a first zone of cells comprising two or more rings of cells and having a first cell density; and a second zone of cells comprising two or more rings of cells having varying cell densities across two or more rings of cells; the cell densities vary linearly across the second zone of cells; the first zone is an inner zone of cells, the second zone is an outer zone of cells; one or more intermediate zone cell densities between the first cell density and the second cell density; the one or more intermediate zone cell densities vary linearly across at least one intermediate zone of cells). Given that each ring of cells has the same number of cells but increasing cross section area, and cell density is number of cells per cross section area, it is clear the cell density is varying from each ring of cells. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 11, 14, 18-20, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (JP S54-110189) (Tsuzuki) in view of Aoki et al. (US 2016/0038877) and Hayashi (US 2015/0377109).
	The examiner has provided a machine translation of JP S54-110189. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claims 1-2 and 14, Tsuzuki teaches a ceramic honeycomb structure (p. 2) (corresponding to a honeycomb body). The ceramic honeycomb structure has a large number of through holes (p.3). FIG. 3, provided below, teaches the ceramic honeycomb structure has a plurality of intersecting walls comprises of a plurality of radially extending walls and a plurality of circumferentially-extending walls, wherein the plurality of radially extending walls and the plurality of circumferentially extending walls form a plurality of circumferential zones of cells (corresponding to a plurality of intersecting porous walls comprised of a plurality of radially-extending walls and a plurality of circumferentially-extending walls; the plurality of radially-extending walls and the plurality of circumferentially-extending walls form a plurality of circumferential zones of cells). 
Tsuzuki does not explicitly teach the plurality of circumferential zones of cells comprises: a first zone of cells comprising two or more rings of cells and having a first cell density and a second zone of cells comprising two or more rings of cells having varying cell densities across the two or more rings of cells, as presently claimed. However, Tsuzuki teaches the ceramic honeycomb structure can be applied to a catalyst carrier for purifying automobile exhaust gas and the ceramic honeycomb structure includes a plurality of regions A, B and C including the center and not intersecting each other (p. 3, 4-5).
Aoki teaches a catalyst converter for purifying exhaust gas ([0002]; [0005]). The catalyst converter includes a substrate having a number of cells is formed of a center area, an intermediate area, and a peripheral area whose cell densities vary from each other, and the center area has the highest cell density while the peripheral area has the lowest cell density ([0012]) (corresponding to a first zone of cells comprising two or more rings of cells and having a first cell density; and a second zone of cells comprising two or more rings of cells; the first zone is an inner zone of cells; the second zone is an outer zone of cells; and wherein the honeycomb body comprises one or more intermediate zones of cells, wherein each intermediate zone of cells comprises one or more rings of cells). The cell density of each area can be varied in a mode that the cell density is reduced in a step-wise matter in an order of the center area, the intermediate area and the peripheral area; and the intermediate area maybe provided as two or more intermediate areas ([0014]) (corresponding to intermediate zone cell densities between the first cell density and the second cell density; the inner cell density in the inner zone of cells is greater than the outer cell density in the outer zone of cells).
Aoki further teaches it is possible to reduce a difference in flow rate distribution of exhaust gas among the center area, intermediate area and peripheral area when compared to a substrate having uniform cell density ([0012]), as a result, the exhaust gas purification performance is thereby improved ([0013]). 
 In light of the motivation of Aoki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify each of the regions C, B and A of Tsuzuki to be the center area, intermediate area and peripheral area whose cell densities vary from each other, in order to provide improve the exhaust gas purification performance of the ceramic honeycomb structure.
Hayashi teaches a honeycomb structure body ([0003]). The honeycomb structure body has a plurality of cells, a plurality of walls and a cell density varying section where the cell density varying section is reduced from the central point to an outer periphery of the honeycomb structure body ([0011]). The honeycomb structure body has an inside structure section and the cell density varying section, wherein the inside structure section has a constant cell density ([0033]). FIG. 1 discloses a cross sectional view of the honeycomb structure including the density varying section, wherein the cell density of the cells is sequentially reduced from the central point side to the peripheral side ([0037]; [0045]) (corresponding to varying cell densities across the two or more rings of cells; the cell densities vary linearly across the second zone of cells).
Hayashi further teaches it is possible to suppress distortion in shape of the cells when the cell density is varied in a radial direction of the honeycomb structure body ([0014]).
In light of the motivation of Hayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the cell density of the cells sequentially reducing the cell density from the central point side to the peripheral side of the peripheral area (i.e., region A) of the ceramic honeycomb structure of Tsuzuki in view of Aoki, in order to suppress distortion in the shape of the cells.
Tsuzuki in view of Aoki and Hayashi teaches the honeycomb structure is made of a ceramic material, Aoki further teaches the ceramic material is cordierite or silicon carbide (Aoki, [0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use cordierite or silicon carbide as the ceramic material of Tsuzuki in view of Aoki and Hayashi, in order to provide a working ceramic honeycomb structure. Given that the instant application discloses cordierite and silicon carbide as porous ceramic materials in paragraph [0061], it is clear the ceramic honeycomb structure of 
    PNG
    media_image2.png
    346
    386
    media_image2.png
    Greyscale
Tsuzuki in view of Aoki and Hayashi includes a porous ceramic material. 
In reference to claims 7 and 25, Tsuzuki in view of Aoki and Hayashi teaches the limitations of claim 1, as discussed above. Tsuzuki further teaches the thicknesses of the partition walls, both radial and circumferential extending, is regularly thinned toward the center of the cross-sectional view of the honeycomb structure (p. 3; FIG. 3) (corresponding to the circumferentially-extending walls have circumferentially-extending wall thicknesses and the radially-extending walls have radially-extending wall thicknesses, and wherein at least one of the circumferential-extending wall thicknesses and the radially-extending wall thicknesses change as a function of their distance to a center of the honeycomb body).
In reference to claim 11, Tsuzuki in view of Aoki and Hayashi teaches the limitations of claim 1, as discussed above. Tsuzuki further teaches the thicknesses of the partition walls are equal in each of the regions in both the X and Y directions (p. 3; FIG. 6) (corresponding to at least one of the circumferentially-extending walls and the radially-extending walls have a first constant thickness in the first zone of cells, and wherein at least one of the circumferentially-extending walls and the radially-extending walls have a second constant thickness in the second zone of cells).
In reference to claims 19 and 20, Tsuzuki in view of Aoki and Hayashi teaches the limitations of claim 14, as discussed above. Tsuzuki in view of Aoki and Hayashi teaches the cell density of each area can be varied in a mode that the cell density is reduced in a step-wise matter in an order of the center area (i.e., region C), the intermediate area (i.e., region B) and the peripheral area (i.e., region C); and the intermediate area maybe provided as two or more intermediate areas (Aoki, [0014]) (corresponding to cell densities between the inner zone of cells and the one or more intermediate zone of cells vary step-wise; the cell densities between the outer zone of cells and the one or more intermediate zones of cells vary step-wise).
In reference to claim 22, Tsuzuki in view of Aoki and Hayashi teaches the limitations of claim 14, as discussed above. Tsuzuki in view of Aoki and Hayashi teaches an additional cell density varying section outside the first cell density varying section, the cell density of the cells formed in the second cell density varying section increases from the central point side to the outer periphery side of the honeycomb structure (Hayashi, [0035]) (corresponding to the one or more intermediate zone cell densities vary linearly across at least one intermediate zone of cells).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have each of the intermediate area and peripheral area of Tsuzuki in view of Aoki and Hayashi to be cell density varying sections, wherein the cell density of the cells is sequentially reduced from the central point side to the peripheral side (Hayashi, FIG. 1), in order to suppress distortion in shape of the cells (Hayashi, [0014]).

Claims 1-2, 7, 11, 14, 18-19, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Aniolek et al. (US 2007/0231533) (Aniolek) in view of Hayashi.
In reference to claims 1-2 and 14, Aniolek teaches a ceramic honeycomb structure ([0001]) (corresponding to a honeycomb body). The ceramic honeycomb structure comprises a plurality of interconnected walls that define a plurality of cells of a honeycomb network having a central axis across its cross section, including radial webs of varying length that diverge from one another in a radial direction away from said central axis, and at least two tangential webs arranged around the central axis wherein at least some of the radial webs extend substantially the length between the central axis and the periphery of the network ([0008]) (corresponding to a plurality of intersecting porous walls comprised of a plurality of radially-extending walls and a plurality of circumferentially-extending walls; wherein the plurality of radially-extending walls and the plurality of circumferentially-extending walls from a plurality of circumferential zones of cells).
	Aniolek further teaches the ceramic honeycomb structure is formed from a porous ceramic material (claim 19) (corresponding to the intersecting porous walls are comprised of porous ceramic material). 
	Aniolek does not explicitly teach a second zone of cells comprising two or more rings of cells having varying cell densities across the two or more rings of cells, as presently claimed. However, Aniolek teaches the honeycomb structure reduces the density of the cells near the outer perimeter of the structure ([0007]), thus it is clear the honeycomb structure includes at least a first zone and a second zone, the first zone having a first cell density (corresponding to a first zone of cells comprising two or more rings of cells and having a first cell density).
Hayashi teaches a honeycomb structure body ([0003]). The honeycomb structure body has a plurality of cells, a plurality of walls and a cell density varying section as a first cell density varying section where the first cell density varying section is reduced from the central point to an outer periphery of the honeycomb structure body ([0011]). The honeycomb structure body has an inside structure section and the first cell density varying section, wherein the inside structure section has a constant cell density ([0033]) (corresponding to a first zone of cells comprising two or more rings of cells and having a first cell density; a second zone of cells comprising two or more rings of cells having varying cell densities across the two or more rings of cells; the first zone is an inner zone of cells; the second zone is an outer zone of cells). FIG. 1 discloses a cross sectional view of the honeycomb structure including the density varying section, wherein the cell density of the cells is sequentially reduced from the central point side to the peripheral side ([0037]; [0045]) (corresponding to the cell densities vary linearly across the second zone of cells). 
Hayashi further teaches an additional cell density varying section outside the first cell density varying section, the cell density of the cells formed in the second cell density varying section increases from the central point side to the outer periphery side of the honeycomb structure ([0035]) (corresponding to the honeycomb body comprises one or more intermediate zones of cells, wherein each intermediate zone of cells comprises one or more rings of cells having one or more intermediate zone cell densities between the first cell density and the second cell density).
Hayashi further teaches it is possible to suppress distortion in shape of the cells when the cell density is varied in a radial direction of the honeycomb structure body ([0014]).
In light of the motivation of Hayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include a first cell density varying section and second cell varying section in the honeycomb structure of Aniolek, in order to suppress distortion in the shape of the cells and thereby arriving at the presently claimed invention.
In reference to claims 7 and 25, Aniolek in view of Hayashi teaches the limitations of claims 1 and 14, as discussed above. Aniolek in view of Hayashi further teaches the radial webs and tangential webs each have a thickness (Aniolek, [0025]) (corresponding to the circumferentially-extending walls have circumferentially-extending wall thicknesses and the radially-extending walls have radially-extending wall thicknesses). Hayashi further teaches increasing the thickness of each of the cell walls in the second cell density varying section in order to increase the strength of the honeycomb structure body ([0101]) (corresponding to at least one of the circumferentially-extending wall thicknesses and the radially-extending wall thicknesses change as a function of their distance to a center of the honeycomb body).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to increase the thickness of the radial webs and tangential webs in the second cell density varying section, in order to increase the strength of the honeycomb structure.
In reference to claim 11, Aniolek in view of Hayashi teaches the limitations of claim 1, as discussed above. Aniolek in view of Hayashi further teaches the radial webs and tangential webs each have a thickness (Aniolek, [0025]). Hayashi further teaches the thickness of the cell walls in the main section satisfies the relationship of 1.3t<=t1, where t indicates a thickness of each of the main cell walls in the inside structure and the first cell density varying section; this structure makes it possible to increase the strength of the honeycomb structure body without preventing a smooth flow of exhaust gas in the main cells in the second cell density varying section ([0102]) (corresponding to at least one of the circumferentially-extending walls and the radially-extending walls have a first constant thickness in the first zone of cells, and wherein at least one of the circumferentially-extending walls and the radially-extending walls have a second constant thickness in the second zone of cells).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have a first thickness t in the inside structure and a second thickness t1 in the first cell density varying section satisfying 1.3t<=t1, in order to increase the strength of the honeycomb structure without preventing a smooth flow of exhaust gas in the main cells in the second cell density varying section.
In reference to claims 18-19, Aniolek in view of Hayashi teaches the limitations of claim 14, as discussed above. Aniolek in view of Hayashi further teaches the cell density in the inside portion is constant ([0055]) and the cell density of each of the first and second cell density varying sections is reduced from the center point side to the outer periphery side ([0033];[0035]) (corresponding to the inner cell density in the inner zone of cells is greater than the outer cell density in the outer zone of cells).
	Given that the cell density of the inside portion is constant, it is clear the cell density will vary step-wise between the inside portion cell density and second cell density varying section (corresponding to cell densities between the inner zone of cells and the one or more intermediate zone of cells vary step-wise).
In reference to claim 22,  Aniolek in view of Hayashi teaches the limitations of claim 14, as discussed above. Aniolek in view of Hayashi teaches the first cell density varying section has a cell density that reduces from a center point side to the outer periphery side of the honeycomb structure (Hayashi, [0054]; FIG. 1) (corresponding to the one or more intermediate zone cell densities vary linearly across at least one intermediate zone of cells).
Conclusion
The prior art made of record and not relied upon, namely Kawakami et al. (US 2017/0266908), Kawakami et al. (US 2017/0274554), Yanagino (JP 2015-194119) and Hashizume et al. (EP 3 282 105),   is considered pertinent to applicant's disclosure. However, the rejections using these reference would be cumulative to the rejections of record set forth above
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784